Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 12/20/2021 in response to a restriction requirement mailed on 10/28/2021.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/23/2021.

Drawings

The Examiner contends that the drawings submitted on 02/23/2021 are acceptable for examination proceedings.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel McClure (Reg. No. 38,962) on 12/28/2021.
The application has been amended as follows:

CANCEL Claim 1.
CANCEL Claim 2.
CANCEL Claim 3.
CANCEL Claim 4.
CANCEL Claim 5.
CANCEL Claim 6.
CANCEL Claim 7.
CANCEL Claim 13.
CANCEL Claim 14.
CANCEL Claim 15.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Jung et al. (US 2021/0014522) discloses a video signal processing method. According to a further embodiment of the present invention, samples on a plurality of reference lines may be used for intra prediction of the current block. The plurality of reference lines may consist of n lines located within a predetermined distance from the boundary of the current block. In this case, separate reference line information indicating at least one reference line used for intra prediction of the current block may be signaled. Specifically, the reference line information may include an index indicating any one of a plurality of reference lines. In addition, if at least some of the samples to be used as reference samples have not been restored, the intra prediction unit may obtain a reference sample by performing a reference sample padding process. In addition, the intra prediction unit may perform a reference sample filtering process to reduce errors in intra prediction. That is, filtered reference samples may be obtained by filtering reference samples obtained through neighboring samples and/or reference sample padding process. The intra-prediction unit predicts samples of a current block using unfiltered reference samples or filtered reference samples. In the present disclosure, neighboring samples may include samples on at least one reference 

Hanhart et al. (US 2020/0322632) discloses face discontinuity filtering. FIG. 3 shows an example of geometry padding for ERP. Samples located outside of the left boundary of a picture (e.g. samples at A, B and C in FIG. 3) may be padded with corresponding samples at A', B' and C' inside the right boundary of the picture. Samples outside of the right boundary of the picture (e.g. samples at D, E and F in FIG. 3) may be padded with corresponding samples at D', E' and F inside the left boundary of the picture. Samples located outside of a top boundary (e.g. samples at G, H, I and J in FIG. 3) may be padded with corresponding samples at G', H', I' and J' inside the top boundary of the picture (e.g., with an offset of half the width of the picture). Samples located outside of the bottom boundary of the picture (e.g. samples at K, L, M and N in FIG. 3) may be padded with corresponding samples at K', L', M' and N' inside the bottom boundary of the picture (e.g., with an offset of half the width of the picture) ([0048]).

Ko et al. (US 2020/0322601) discloses a video signal processing method. FIG. 9 is a diagram illustrating a reference sample padding method when some reference samples for intra prediction of a current block are not available. As described above in FIG. 5, when at least some of the reference samples are not available, the decoder may replace an unavailable reference sample value with an available reference sample value by performing a reference sample padding process according to a preset rule. According to an embodiment, an unavailable reference sample value may be generated based on a reference sample closest to a distance from the unavailable reference sample among the available reference samples. For example, an unavailable reference sample value may be replaced with a reference sample value that is closest in distance to the unavailable reference sample ([0106]). According to a further embodiment of the present invention, different methods of reference sample padding may be performed on the left reference samples and the upper reference samples. For example, the first reference sample padding method may be performed on one side of the left reference samples and the upper reference samples, and the second reference sample padding method may be performed on the other side. For example, the first reference sample padding method may be the reference sample 

Xu et al. (US 2018/0109810) discloses methods and apparatus for coding a 360-degree VR image sequence. FIG. 9 illustrates an example of generating an alternative reference picture for the equirectangular (ERF) format by padding first pixels outside one vertical boundary of the target reference picture from second pixels inside another vertical boundary of the target reference picture ([0044]). In another method, a reference picture is generated by padding the existing reference picture boundary. The pixels used for padding the picture boundary may come from the other side of picture boundary, which are originally connected to each other. This new reference picture can be physically allocated with a memory, or virtually used by proper calculation of the address. When a virtual reference picture is used, an offset is still applied to the MV pointing to a reference location that is beyond the picture boundary. For example, in FIG. 9, the top-left position 912 in the original picture 910 is A(0, 0); and when it moves to the left by one integer position (indicated by MV=(-1, 0)), the reference location becomes (-1, 0), which is beyond the original picture boundary. By padding, this location now has a valid pixel 924 as the reference pixel (pixels in dotted box 922 in FIG. 9) to form a reference picture 920. Alternatively, an offset of image_width can be applied to horizontal locations that go beyond left picture boundary without using a physical memory to store such a padded reference picture to mimic the padding effect. In this example, the reference location for A will become location of A+MV+offset=(0, 0)+(-1, 0)+(image_width, 0)=(image_width-1, 0). Similarly, an offset of (-image_width) is applied to horizontal locations that go beyond the right picture boundary ([0057]).

Claims 8-12 are allowable.
The following is an examiner’s statement of reasons for allowance:

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482